Citation Nr: 1821568	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for J.A.L.C., the Veteran's son.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty in the U.S. Army from May 1960 to September 1960, with prior service in the National Guard from September 1954 to September 1958. The Veteran died in February 1999. J.A.L.C. is the adult child of the appellant and the Veteran.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in December 2011, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran died in February 1999. The death certificate reflects the immediate cause of death was a traffic accident. 

2. At the time of his death, the Veteran was not service-connected for any disabilities. 

3. A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.



CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death. 38 U.SC. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2. The criteria for VA benefits for the appellant and for J.A.L.C. as a helpless child are not met. 38 U.S.C. §§ 101, 1310, 1313, 1314, 1318 (2012) 38 C.F.R. §§ 3.57. 3.315 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I. Service Connection for Cause of Veteran's Death

A Veteran's death will be considered service-connected where a service-connected disability was either the principal or a contributory cause of death. 38 U.S.C.
 § 1310; 38 C.F.R. § 3.312 (a). The claims file shows that the Veteran had no service-connected disabilities at the time of his death.

The Veteran died on February [REDACTED], 1999. The death certificate lists a traffic accident as the cause of death. No further records regarding the circumstances or causes of the accident are in the file. 

The appellant has stated that it is her belief that the Veteran's nervous condition, for which he was hospitalized in 1958 while serving in the National Guard and again in 1960 while serving on active duty, caused the traffic accident that resulted in the Veteran's death. 

Generally, to establish service connection the appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board denied the Veteran's claims for service connection for a psychiatric disorder in May 1963 and September 1968.  On both occasions, the Board determined that the Veteran had a psychiatric disorder that pre-existed service and was not aggravated by service.  

In its December 2011 remand of the appellant's appeal, the Board directed the RO to attempt to obtain from the appellant any further records pertaining to the cause of the traffic accident, as well as any medical records showing that the Veteran had a current disability at the time of the accident. The RO requested the information in a November 2016 letter, which was sent to the appellant and to her representative. No response was received. 

There is no evidence in the file indicating the cause of the traffic accident that resulted in the Veteran's death. Nor is there any medical record to show that the Veteran had a current disability at the time of his death. The most recent medical record of his treatment for schizophrenia is from August 1969. Without evidence of a current disability at the time of the accident and further information on the causes of the accident, service connection for the Veteran's cause of death cannot be established. 

II. VA Benefits for a Helpless Child

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined. For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. 38 C.F.R. § 3.356(a). For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration. If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support. Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

In its April 2008 rating decision, the RO determined that J.A.L.C. was shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. However, he is not entitled to VA compensation benefits. The appellant is not entitled to DIC so that dependency does not provide an increased level of compensation. 38 U.S.C. § 1310, 1314. DIC payable to a helpless child survivor based on a parent's military service also requires that the parent died from a service-connected disability or have been totally disabled by another service-connected disability for a specific period of time. See 38 U.S.C. § 1310, 1313, 1318. The parent soldier had no service connected disabilities. Finally, J.A.L.C. is not eligible for a survivor's pension because his parent soldier did not have qualifying active service as determined by the Board in a December 2011 final decision. See 38 U.S.C. § 107, 1541, 1542.


ORDER

Service connection for the cause of death is denied.

VA compensation benefits for the appellant and for J.A.L.C. as a helpless child are denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


